Voorhies, J.
The plaintiff sues for the value of his services as a teacher of the Public Schools.
*164He claims on a quantum, meruit; and the defendants, who are the directors of the Public School, oppose this demand on the ground, as they contend, that, under the 16th section of the Act of 1855, organizing the Public Schools, the teachers are entitled only to a fixed rate or salary.
The section in question reads as follows :
“ Whenever the children attend any school in the parish beyond the limits of their district, their tuition shall be paid for out of the funds belonging to their district, upon the warrant of the directors of the district in which the school is kept, at the same rate as if the school were kept in their own. district, and the same shall be charged to the district to which they properly belong.”
The above section does not fix the rate of compensation due to the teacher, but merely apportions the funds of the district pro rata between those pupils who attend in the district, and in an adjoining district. ■ The object of the statute is to distribute a common fund on an equitable basis.
The 6th section of this statute does not limit the compensation of the teacher to the sum of four dollars per annum for each pupil taught. This is the amount to be paid to each parish for the number of educable children, whether or not they attend the public schools.
The law has not fixed the amount to be paid to the teachers for .their services ; and, if this matter be not regulated by contract between them and the school directors, the former’s services must be tested on a quantum meruit, and accordingly remunerated. Mailhe v. Fournet, Treasurer, 13 A. 607.
The record, however, does not show sufficiently the value of the plaintiff's services ; and, for this purpose, the cause must be remanded.
It is therefore ordered and decreed, that the judgment of the District Oourt be avoided and reversed ; and that this cause be remanded for a new trial, the defendants and appellees paying the costs of appeal.